DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the legal phraseology “comprises” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 12, 14, 17 and 20 are objected to because of the following informalities:
Claim 12, line 1, “of at least one” should be - - of the at least one - -.
Claim 12, line 2, “of at least one” should be - - of the at least one - -.
Claim 14, line 10, “a first and second wing” should be - - a first wing and a second wing - -.
Claim 17, line 1, “of at least one” should be - - of the at least one - -.
Claim 17, line 2, “of at least one” should be - - of the at least one - -.
Claim 20, line 1, “of at least one” should be - - of the at least one - -.
Claim 20, line 2, “of at least one” should be - - of the at least one - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sopher (US Patent No. 10,368,654 cited by applicant).
Regarding claim 1, Sopher discloses a bedsheet system comprising: 
a middle portion having a length and a width defining a plane, the length having a first end and a second end (see annotated Fig. 5A); 
a foot connector attached to the first end of the middle portion and having at least one sheet connector mechanism (see annotated Fig. 5A); 
a head connector attached to the second end of the middle portion and having at least one sheet connector mechanism (see annotated Fig. 5A); and 
wherein the foot connector and the head connector extend generally perpendicular from the plane of the middle portion (see annotated Fig. 5A).  
Regarding claim 19, Sopher discloses a bedsheet system comprising: 
a middle portion having a length and a width defining a plane, the length having a first end and a second end (see annotated Fig. 5A); 
a foot connector attached to the first end of the middle portion and having at least one sheet connector mechanism (see annotated Fig. 5A) and 
a head connector attached to the second end of the middle portion and having at least one sheet connector mechanism (see annotated Fig. 5A), 
wherein the foot connector and the head connector extend generally perpendicular from the plane of the middle portion (see annotated Fig. 5A); and 
at least one sheet comprising a complementary sheet connector mechanism, is capable of removably connecting to the at least one sheet connector mechanism (see annotated Fig. 5A).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sopher (US Patent No. 10,368,654 cited by applicant).
Regarding claim 10, it is construed that the foot connector, the head connector and middle portion materials limitations as recited in claim 10 referring to the selecting of the suitable material and its specification to be used in making bedsheet system is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    370
    610
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 2-9, 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE

Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the at least one sheet connector mechanism comprises a first and second wing capable of connecting to a standard issue sheet.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677